UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials xSoliciting Material Under Rule 14a-12 CIRCUIT CITY STORES, INC. (Name of Registrant as Specified in Its Charter) WATTLES CAPITAL MANAGEMENT, LLC HKW TRUST MARK J. WATTLES JAMES A. MARCUM ELLIOTT WAHLE DON R. KORNSTEIN ANTHONY BERGAMO ALEXANDER M. BOND (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: -2- Wattles Capital Management, LLC (“WCM”), together with the other participants named herein, is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (“SEC”) in connection with the solicitation of proxies for the election of a slate of director nominees at the 2008 annual meeting of shareholders (the “Annual Meeting”) of Circuit City Stores, Inc., a Virginia corporation (“Circuit City”).WCM has not yet filed a proxy statement with the SEC with regard to the Annual Meeting. Item 1: OnApril 2, 2008, WCM issued the following press release: Wattles Capital Management Delivers Letter to Circuit City Board of Directors Calls for Certain Immediate Changes Including the Replacement of Philip Schoonover as Company's Chairman and CEO and a Change in Company's Focus to the Most Immediate and Least Capital-intensive Opportunities to Improve the Health of the Business Demands the Board Engage a Nationally Recognized Investment Bank to Evaluate Any Indications of Interest from a Potential Acquirer or Merger Partner Requests meeting with the Board or its Lead Director As Soon As Possible to Discuss Wattles Capital Management's Concerns LAS VEGAS, April 2, 2008 Wattles Capital Management, LLC ("WCM") announced today that it delivered a letter to the Board of Directors of Circuit City Stores, Inc. ("Circuit City") (NYSE: CC - News) expressing its significant concerns with Circuit City's current business strategy and requesting certain immediate actions by Circuit City's Board. The full text of the letter follows: Dear Members of the Circuit City Board: Wattles Capital Management, LLC ("WCM") is one of the largest independent stockholders of Circuit City Stores, Inc. ("Circuit City" or the "Company"). WCM and its affiliates beneficially own 11,000,000 shares of common stock of Circuit City, or approximately 6.5% of the shares outstanding. Despite the Company's unsuccessful "turnaround" efforts under Philip Schoonover, we strongly believe there is the potential to unlock hundreds of millions of value in the near term and billions of value in the long term for Circuit City stockholders. However, we have serious concerns with the Company's current business strategy and operating performance; concerns that we believe are shared by many of the Company's largest stockholders. While we applaud any management team that is focused on making its business more efficient, Mr. Schoonover and his senior management team appear to have focused on cost-cutting measures with very little or no consideration for their negative impact on revenue and gross profit. Circuit City's senior management has repeatedly touted the fact that they have cut $200 million of annualized selling, general and administrative expenses while ignoring the fact that approximately $500 million of gross profit has been wiped-out in the process. As stockholders are very well aware, the net impact of this senior management team's "turnaround" effort which has focused on cost-cutting has been disastrous. In fiscal 2006, Circuit City's net income was approximately $140 million. By fiscal 2007, net income had declined to a loss of more than $8 million. For fiscal 2008, we expect Circuit City to report significantly greater losses. Circuit City's senior management has repeatedly blamed its declining performance on outside factors such as the economy and increased competition from mass merchants. While those factors no doubt affect the Company's performance, it is important to note that several other electronics specialty retailers affected by those same factors have increased their revenues and earnings over the same period. We are confident that the right senior management team with the right strategy and focus would be able to immediately and dramatically improve Circuit City's profitability. As you know, WCM has nominated a slate of five highly qualified directors for election at the 2008 annual meeting. Our nominees are committed to a comprehensive review of Circuit City's strategy, operations and senior management personnel, with the goal of formulating and implementing a company-wide plan to quickly restore the health of Circuit City's operations and maximize stockholder value. We believe that there are major shortcomings with the performance of the Company's senior management team and continue to question how Circuit City's performance can decline so precipitously despite Circuit City's significant competitive advantages, including: Its powerful brand with a long history and enormous reach across a widerange of demographic groups; National advertising capabilities; A store base that has been and still has the ability to be veryproductive; and Its strong cash position, minimal debt and access to a newly-expandedline of credit. We also believe that Circuit City should be able to capitalize on certain industry-related factors that play into its favor, such as our belief that consumer electronics suppliers need a viable "number two" player to keep Best Buy from having too much leverage and that years still remain in the current flat panel TV upgrade cycle. Unfortunately, stockholders continue to suffer despite Circuit City's significant resources and competitive advantages. Approximately two years ago, after what turned out to be a temporary industry-wide oversupply of flat-panel TVs, Circuit City's senior management initiated a "turnaround" to address what it perceived as a permanent reset to a lower level of gross margins in the industry. Since then, the competition's gross margins have essentially recovered, but Circuit City's have further deteriorated, resulting in a "turnaround" that has unfortunately gone in the wrong direction. We believe this has been due, in part, to senior management searching for a "silver bullet" rather than focusing on basic retail execution, such as having the right products for sale, priced strategically, displayed well, and sold by the right people. As a result, Circuit City's performance is now significantly worse than when the turnaround first began. Through a combination of poor decision-making and poor execution, Circuit City's so-called "turnaround" has adversely impacted the Company's operating performance, destroying billions of dollars of stockholder value in the process. While we cannot say whether a turnaround was needed at Circuit City two years ago, it is quite clear to us that one is needed now. We successfully completed a turnaround of a 32-store chain of consumer electronics stores we acquired as a result of Ultimate Electronics' bankruptcy in 2005. The Ultimate Electronics turnaround story is relevant to the Circuit City turnaround situation for several reasons; similar to Circuit City, its stores are approximately 33,000 square feet and compete head-to-head with Best Buy.
